08/13/2018
               IN THE COURT OF APPEALS OF TENNESSEE
                           AT NASHVILLE
                                 June 5, 2018 Session

   TROY NICHOLAS V. TENNESSEE DEPARTMENT OF SAFETY AND
                    HOMELAND SECURITY

               Appeal from the Chancery Court for Davidson County
                   No. 14-1293-III   Ellen H. Lyle, Chancellor


                           No. M2017-01674-COA-R3-CV


After police seized a vehicle allegedly used to transport drugs, the Tennessee Department
of Safety and Homeland Security initiated forfeiture proceedings against the vehicle’s
owner. The owner filed a claim contesting the forfeiture proceedings, and the Department
dismissed the claim as untimely. The owner petitioned for judicial review, and the trial
court reversed the dismissal, reinstated the owner’s claim, and remanded for a hearing.
We affirm the trial court’s decision.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed

ANDY D. BENNETT, J., delivered the opinion of the Court, in which RICHARD H. DINKINS
and JOHN W. MCCLARTY, JJ., joined.

Herbert H. Slatery, III, Attorney General & Reporter; Andrée S. Blumstein, Solicitor
General; and Brooke Kathryn Schiferle, Assistant Attorney General, for the appellant,
Tennessee Department of Safety and Homeland Security.

Charles E. Waldman, Memphis, Tennessee, for the appellee, Troy Nicholas.

                                       OPINION

                     I. FACTUAL AND PROCEDURAL BACKGROUND

       Following a lengthy narcotics investigation, Memphis police arrested Kevin
Watson on April 8, 2014, and charged him with conspiracy in the manufacture, delivery,
and sale of hydromorphone (“Dilaudid”). During a search of Mr. Watson’s residence,
police seized several items, including a 2012 Kia Optima (“the vehicle”) that police had
observed Mr. Watson operating while he allegedly transported drugs. Kirby Evans was
present when police conducted the search, and she claimed that the vehicle belonged to
her. Police later learned that the vehicle was registered to Ms. Evans’s fiancé, Troy
Nicholas, at 4100 Brompton Road, Memphis, Tennessee.

       At the time Mr. Nicholas registered the vehicle, he lived with Ms. Evans at the
Brompton Road residence. Prior to the events of this case, however, he relocated to
Jefferson Parish, Louisiana for work, and that is where he resided at all times relevant to
this case. Nothing in the record suggests that Mr. Nicholas was involved with Mr.
Watson in the alleged drug trafficking conspiracy. The only connection between Mr.
Nicholas and Mr. Watson was Ms. Evans. Mr. Nicholas left his vehicle in her possession
and care at the Brompton Road residence when he moved to Louisiana. He did not
update the vehicle’s registration information to include his new address. Unbeknownst to
Mr. Nicholas, while he was working in Louisiana, Ms. Evans began a romantic
relationship with Mr. Watson and allowed him to use the vehicle for nefarious purposes.

        Following the seizure of the vehicle, the seizing officer prepared a notice of
seizure identifying Mr. Watson as the person in possession of the vehicle, Mr. Nicholas
and Ms. Evans as the owners of the vehicle, and Mr. Nicholas’s address as 4100
Brompton Road. Forfeiture proceedings began on April 15, 2014, with the issuance of a
forfeiture warrant supported by an affidavit completed by the arresting officer. After
receiving these documents from the seizing officer, the Tennessee Department of Safety
and Homeland Security (“the Department”) sent a notice of the forfeiture proceedings,
via certified mail, to Mr. Nicholas at the Brompton Road address, informing him of the
forfeiture warrant and advising him that he had thirty days to file a claim to the vehicle.
The notice was delivered to 4100 Brompton Road on May 16, 2014. Julia Clark, a
relative of Ms. Evans, accepted delivery of the notice. She later gave the notice to Ms.
Evans, who then mailed it to Mr. Nicholas in Louisiana. Several days later, Mr. Nicholas
received the unopened notice in Louisiana.

        On June 19, 2014, Mr. Nicholas filed a petition requesting a hearing on his claim
to the vehicle. That same day, the Department sent a letter to Mr. Nicholas, dismissing
his claim as untimely because he filed it more than thirty days after the notice was
delivered to the Brompton Road address. The Department entered a final order of
forfeiture on July 10, 2014. Mr. Nicholas filed a petition for reconsideration with
supporting affidavits from himself and Ms. Evans; he argued that he timely filed his
claim because the thirty-day time period to file a claim did not commence until he
actually received the notice, which was no earlier than May 20, 2014.1 Specifically, he
argued that, because he lived in Jefferson Parish, Louisiana rather than at 4100 Brompton
Road, Ms. Evans had to forward the unopened notice to his Louisiana address, causing
him to receive notice of the forfeiture no earlier than May 20, 2014. Thus, he asserted,

1
 With regard to the date on which Mr. Nicholas received the notice in Louisiana, he merely stated in his
affidavit that he “did not receive it before May 20, 2014.” Ms. Evans stated in her affidavit that she
believed Mr. Nicholas could not have received the notice before May 20, 2014.
                                                 -2-
the June 19, 2014 petition was filed within thirty days of receiving the notice in
Louisiana. The Department denied his petition for reconsideration on August 7, 2014.

         Mr. Nicholas then filed a petition for judicial review in the Davidson County
Chancery Court. He again submitted the affidavits from himself and Ms. Evans and
argued that he timely filed his claim because he filed it within thirty days of receiving the
notice in Louisiana. Relying on the holding in Ally Financial v. Tennessee Department of
Safety & Homeland Security, 530 S.W.3d 659 (Tenn. Ct. App. 2017), the chancery court
found that Mr. Nicholas timely filed his petition. In a memorandum and order entered on
July 25, 2017, the court reversed the Department’s dismissal of Mr. Nicholas’s petition,
reinstated the case, and remanded it to the Department for a contested hearing on Mr.
Nicholas’s claims.

                                 II. STANDARD OF REVIEW

        Our review of civil forfeiture proceedings is primarily governed by the Uniform
Administrative Procedures Act, specifically Tenn. Code Ann. § 4-5-322. McEwen v.
Tenn. Dep’t of Safety, 173 S.W.3d 815, 819 (Tenn. Ct. App. 2005). Subsection (h) of
that statute provides as follows:

       The court may affirm the decision of the agency or remand the case for
       further proceedings. The court may reverse or modify the decision if the
       rights of the petitioner have been prejudiced because the administrative
       findings, inferences, conclusions or decisions are:

              (1) In violation of constitutional or statutory provisions;

              (2) In excess of the statutory authority of the agency;

              (3) Made upon unlawful procedure;

              (4) Arbitrary or capricious or characterized by abuse of discretion or
              clearly unwarranted exercise of discretion; or

              (5)(A) Unsupported by evidence that is both substantial and material
              in the light of the entire record.

                 (B) In determining the substantiality of evidence, the court shall
                 take into account whatever in the record fairly detracts from its
                 weight, but the court shall not substitute its judgment for that of
                 the agency as to the weight of the evidence on questions of fact.



                                            -3-
        Reviewing courts must, however, modify the above standard when applying it in
forfeiture cases. Urquhart v. State Dep’t of Safety, No. M2006-02240-COA-R3-CV,
2008 WL 2019458, at *4 (Tenn. Ct. App. May 9, 2008); McEwen, 173 S.W.3d at 819.
Tennessee Code Annotated section 40-33-213 provides that judicial review of forfeiture
proceedings “shall be conducted in the same manner as is provided in § 4-5-322,” but
reviewing courts “shall use the preponderance of evidence standard” rather than the
substantial and material evidence standard “in determining whether to sustain or reverse
the final order of the applicable agency.” To satisfy the preponderance of the evidence
standard, the proof must “show[] that the truth of the matter asserted is more probable
than not.” Urquhart, 2008 WL 2019458, *5 (citing Lettner v. Plummer, 559 S.W.2d 785,
787 (Tenn. 1977), and In re C.W.W., 37 S.W.3d 467, 474 (Tenn. Ct. App. 2000)). Thus,
a reviewing court examines forfeiture proceedings under a less deferential standard than
the substantial and material evidence standard. Id.

                                      III. ANALYSIS

        The Tennessee Supreme Court has defined forfeiture as “‘[t]he divestiture of
property without compensation.’” State v. Sprunger, 458 S.W.3d 482, 492 (Tenn. 2015)
(quoting BLACK’S LAW DICTIONARY 722 (9th ed. 2009)). In the present case, as in
Sprunger, “the divestiture occurs because of a crime and title to the forfeited property is
transferred to the government.” Id. (citing BLACK’S LAW DICTIONARY 722 (9th ed.
2009)). Despite often being based on the same underlying facts as criminal prosecutions,
forfeiture actions remain civil proceedings. Id. As a result, the Department only needs to
prove “‘by a preponderance of the evidence that the property is subject to forfeiture.’”
Id. at 493 (quoting Stuart v. State Dep’t of Safety, 963 S.W.2d 28, 34 (Tenn. 1998)).

       Taking a person’s property without compensation constitutes “an extraordinary
exercise of the State’s police power.” Id.; see also Redd v. Tenn. Dep’t of Safety, 895
S.W.2d 332, 335 (Tenn. 1995). Thus, although Tennessee law permits civil forfeitures,
they are not favored and statutes authorizing them “‘are to be strictly construed.’”
Sprunger, 458 S.W.3d at 494 (quoting Watson v. Tenn. Dep’t of Safety, 361 S.W.3d 549,
555 (Tenn. Ct. App. 2011)). “[S]trict compliance with our state’s forfeiture statutes is not
excused simply because the failure involves only ‘technical violations’ of the applicable
statutes or the fact that the property owner is not prejudiced by the failure.” Ally Fin.,
530 S.W.3d at 664 (citing Sprunger, 458 S.W.3d at 499). In addition to strictly
complying with applicable statutes, forfeiture proceedings must also strictly comply with
constitutional due process protections because the harsh nature of the proceedings
implicates the Fifth and Fourteenth Amendments of the United States Constitution and
Article 1, Section 8 of the Tennessee Constitution. See Sprunger, 458 S.W.3d at 493-94
(citing Wells v. McCanless, 198 S.W.2d 641, 642-43 (Tenn. 1947), and Redd, 895
S.W.2d at 334-35); see also Ally Fin., 530 S.W.3d at 664. The Department bears the
burden of satisfying due process requirements. Sprunger, 458 S.W.3d at 499.


                                           -4-
       The issue in the current case involves whether the Department complied with all
statutory and constitutional requirements when it provided notice of the forfeiture
proceedings to Mr. Nicholas. Our analysis begins with the requirements found in Tenn.
Code Ann. §§ 40-33-204 and 40-33-206 that are relevant to this case.2 Section 40-33-204
sets forth the requirements for the issuance of a forfeiture warrant. For instance, an
affidavit supporting a forfeiture warrant shall state: “(1) the legal and factual basis upon
which the property is seized; (2) information concerning co-owners of the property; and
(3) information concerning any secured interests in the property and the factual and legal
basis that makes the property subject to forfeiture notwithstanding the secured interest.”
Ally Fin., 530 S.W.3d at 665 (citing Tenn. Code Ann. § 40-33-204(b)(1)(A)-(C)). Before
issuing a forfeiture warrant, a judge must find probable cause that “[t]he property is
subject to forfeiture” and, “[i]f the property is owned by one whose interest is described
in public records of titles, registrations or other recorded documents, that the owner’s
interest is subject to forfeiture under the applicable provision of law.” Tenn. Code Ann. §
40-33-204(c)(1).

        If a forfeiture warrant is issued, the judge sends the warrant to the applicable
agency, which must then “notify any other owner, as may be determined from public
records of titles, registrations or other recorded documents, or secured party that a
forfeiture warrant has been issued.” Tenn. Code Ann. § 40-33-204(g). An owner
asserting a claim to the seized property must then file a written claim with the agency
“within thirty (30) days of being notified . . . that a forfeiture warrant has issued.” Tenn.
Code Ann. § 40-33-206(a). Seized property shall be forfeited “[i]f a claim . . . is not filed
with the applicable agency within the time specified by this part.” Tenn. Code Ann. §
40-33-206(c).

        Neither Tenn. Code Ann. § 40-33-204 nor Tenn. Code Ann. § 40-33-206
specifically addresses the scope or method of the requisite notice. As a result, we look to
the Department’s administrative rules regarding these issues. These rules provide that the
Department must search for all potential claimants entitled to receive notice and then
send notification to all identified potential claimants at their last known address
informing them that a forfeiture warrant has been issued. TENN. COMP. R. & REGS. 1340-
02-02-.06(2)(a)-(c). In pertinent part, Tenn. Comp. R. & Regs. 1340-02-02-.06(2)(c)
states that the notice must provide:

        the name of the potential claimant or secured party, the name of the
        person(s) in possession of the seized property, give a general description of
        the seized property, the reasons for the seizure, the procedure by which
        recovery of the property may be sought, including the time period in which


2
 For a more detailed discussion of the requirements of Tennessee’s forfeiture statutes, see Sprunger, 458
S.W.3d at 494-99.
                                                  -5-
       a claim or proof of security interest shall be filed . . ., and the consequences
       of failing to file within the time period.

Subsection (e) of this rule provides that, “[N]otice to a potential claimant or a secured
party may be proven by any method used by the United States Postal Service to inform its
users of the date of delivery of certified mail.” TENN. COMP. R. & REGS. 1340-02-02-
.06(2)(e). Finally, the Department’s administrative rules provide that “seized property
shall be forfeited to the state for disposition under the Act” if the Department does not
receive a claim or proof of security interest “by the conclusion of the thirtieth (30th) day
after the date of the potential claimant’s or secured party’s receipt” of a notice that a
forfeiture warrant has been issued. TENN. COMP. R. & REGS. 1340-02-02-.06(2)(f).

       The notice given by the Department must also comply with due process guarantees
provided by the Tennessee and United States Constitutions. TENN. COMP. R. & REGS.
1340-02-02-.06(2)(e); see also Ally Fin., 530 S.W.3d at 666. The Tennessee Supreme
Court has stated that due process requires that parties having an interest in seized
property be given adequate notice and a meaningful opportunity to be heard. Redd, 895
S.W.2d at 334-35. To satisfy due process, the notice “must be given in a manner
reasonably calculated to notify all interested parties of the pending forfeiture of the
property in order to afford the opportunity to object to the State’s taking.” Id.

        In situations where the state knows the identity of a party with an interest in the
proceedings, “any type of notice less reliable than mail will not satisfy minimum due
process requirements.” Helms v. Greene, No. 01A01-9505-CH-00194, 1997 WL 36846,
at *2 (Tenn. Ct. App. Jan. 31, 1997) (citing Schroeder v. City of New York, 371 U.S. 208,
212-13 (1962), and Baggett v. Baggett, 541 S.W.2d 407, 410 (Tenn. 1976)). Notice
accomplished by mail is effective regardless of whether the addressee actually receives or
reads the notice if the notice is otherwise valid. Id. at *3; see also Brown v. Tenn. Dep’t
of Safety, No. 01-A-01-9102-CH00043, 1992 WL 63444, at *4 (Tenn. Ct. App. Apr. 1,
1992) (stating that the proper inquiry to determine whether the state met its due process
burden “‘is whether the state acted reasonably in selecting a means likely to inform
persons affected, not whether each property owner actually received notice’”) (quoting
Weigner v. City of New York, 852 F.2d 646, 649 (2d Cir. 1988)). Thus, due process does
not require that a party with an interest in seized property actually receive the notice; the
state only needs to choose “a means for giving notice that is reasonably contemplated to
result in actual notice.” Helms, 1997 WL 36846, at *3.

        Here, the Department sent the notice, via certified mail, to Mr. Nicholas at 4100
Brompton Road because that was the address provided in the vehicle’s registration
information. On one hand, the Department argues that notice was complete and the
thirty-day time period for Mr. Nicholas to file a claim began to run on May 16, 2014, the
date when the notice was delivered and signed for at 4100 Brompton Road. Mr.
Nicholas, on the other hand, argues that the trial court correctly found that notice was

                                            -6-
complete and the thirty-day time period to file a claim began to run when he received the
notice in Jefferson Parish, Louisiana—no earlier than May 20, 2014.

        The trial court relied on this court’s holding in Ally Financial v. Tennessee
Department of Safety & Homeland Security to conclude that Mr. Nicholas timely filed his
claim after receiving the notice in Louisiana. Ally Financial involved forfeiture
proceedings for a vehicle seized from its owner as drug-related proceeds. Ally Fin., 530
S.W.3d at 661. The Department sent, via certified mail, notice of the seizure and
forfeiture warrant to the finance company listed on the vehicle’s certificate of title. Id. at
662. According to the vehicle’s certificate of title and registration information, the
finance company’s address was P.O. Box 8116, Cockeysville, Maryland. Id. at 661. The
Department asserted that it mailed the notice to this address, but the return receipt
indicated that the notice was, in fact, delivered and signed for by an individual at P.O.
Box 8100 on March 31, 2014. Id. 662. In a letter sent to the Department on October 23,
2014, nearly seven months later, the finance company contested the forfeiture of its
interest in the vehicle and explained that its delay in responding to the notice was a result
of the Department sending the notice to the wrong address. Id. Specifically, the finance
company claimed that the notice should have been sent to its legal offices in Lewisville,
Texas because the post office box in Maryland was “merely a call station.” Id. The
Department denied the request for a hearing, finding that the request was not filed within
the statutory thirty-day period. Id. The finance company filed a petition for judicial
review, asserting that the notice was inadequate because it was not delivered to the
correct address. Id. The trial court reversed the forfeiture, finding that the Department
failed to prove that the notice was delivered to the finance company on a particular date
that would show the claim was not timely filed. Id. at 663.

       On appeal, this court interpreted Tenn. Code Ann. § 40-33-205(a)3 to determine
whether the Department provided adequate notice of the forfeiture proceedings to the
finance company. We stated, in pertinent part, as follows:

          As previously noted, the time for a secured party to file a claim
          under Tennessee Code Annotated section 40-33-205(a) does not begin to
          run until “receipt of the notice.” Tenn. Code Ann. § 40-33-
          205(a) (emphasis added). Black’s Law Dictionary defines “receipt” as “the
          act of receiving something[.]” BLACK’S LAW DICTIONARY 1382 (9th ed.
          2009). Indeed, if a secured party “does not receive notice,” then no time

3
    Tennessee Code Annotated section 40-33-205(a) provides, in pertinent part:

          If a secured party with a duly perfected security interest receives notification pursuant to
          § 40-33-204(g) that a forfeiture warrant has been issued with regard to the secured
          property, the secured party must submit proof of the security interest to the applicable
          agency within thirty (30) days of receipt of the notification in order for this subsection (a)
          to apply.
                                                      -7-
       period begins to run to deprive the secured party of his ability to file a
       claim. Id. (emphasis added) (“A secured party with a duly perfected interest
       or any successor in interest to the secured party who does not receive notice
       of intent to forfeit the interest pursuant to § 40-33-204(b)(1)(C), need not
       file a claim to preserve any right the party may have to the property.”). As
       such, we must apply the plain language of the statute indicating that the
       applicable time period commences on the date the notice of forfeiture is
       received. See Holiday Inns, Inc. v. Olsen, 692 S.W.2d 850, 853 (Tenn.
       1985) (“If the rules and regulations promulgated by the [agency] are
       inconsistent with the statute, then they are void.”); Kaylor v. Bradley, 912
S.W.2d 728, 734 (Tenn. Ct. App. 1995) (“Administrative regulations
       cannot be inconsistent with statutes on the same subject.”).

Ally Fin., 530 S.W.3d at 667-68. Thus, under Tenn. Code Ann. § 40-33-205(a), the
thirty-day time period for the finance company to file a claim did not begin to run until it
received the notice. Id. at 668.

       Applying the holding in Ally Financial to the facts of this case, the trial court
concluded that Mr. Nicholas timely filed his claim because he filed within thirty days of
actually receiving the notice in Louisiana. On appeal, the Department argues that the trial
court’s reliance on the holding in Ally Financial was misplaced. We agree. Ally
Financial involved a claim filed by a secured party under Tenn. Code Ann. § 40-33-
205(a). That statute does not apply to this case because Mr. Nicholas is not a secured
party. See Tenn. Code Ann. § 40-33-205(a). Instead, this case involves a claim filed
under Tenn. Code Ann. § 40-33-206(a), which applies to “[a]ny person asserting a claim
to any property seized” and provides its own thirty-day time period for filing a claim
based on when the claimant is notified.4 Thus, our task is to ascertain when the time for a
party to file a claim under Tenn. Code Ann. § 40-33-206(a) begins to run rather than to
apply the time period applicable under Tenn. Code Ann. § 40-33-205(a).

        When construing statutes, our task is to “‘ascertain and give effect’” to the
Tennessee General Assembly’s intent “‘without unduly restricting or expanding’” the
coverage of a statute beyond its intended scope. Sallee v. Barrett, 171 S.W.3d 822, 828
(Tenn. 2005) (quoting Houghton v. Aramark Educ. Res., Inc., 90 S.W.3d 676, 678 (Tenn.
2002)). We look to the “plain and ordinary meaning of the statutory language” used to
derive the legislature’s intent. Id. We must construe the words used “in the context in
which they appear in the statute and in light of the statute’s general purpose.” Lee Med.,
Inc. v. Beecher, 312 S.W.3d 515, 526 (Tenn. 2010).



4
  Tennessee Code Annotated section 40-33-205(a) has a thirty-day time period for filing proof of a
security interest running from “receipt of the notification.”
                                              -8-
       If a statute’s language is clear and unambiguous, we “need not look beyond the
statute itself to ascertain its meaning.” Id. at 527. When the language is ambiguous,
however, “we must resort to the rules of statutory construction and other external sources
to ascertain the General Assembly’s intent and purpose.” Lee Med., Inc., 312 S.W.3d at
527. An ambiguity exists “when a statute is capable of conveying more than one
meaning.” Najo Equip. Leasing, LLC v. Comm’r of Revenue, 477 S.W.3d 763, 768
(Tenn. Ct. App. 2015).

        Unlike the statute involved in Ally Financial, Tenn. Code Ann. § 40-33-206(a)
provides that the thirty-day time period for a party to file a claim begins to run upon
“being notified.” (Emphasis added). Black’s Law Dictionary defines “notify” as “[t]o
give notice of.” BLACK’S LAW DICTIONARY (10th ed. 2014). “Notice” is defined as the
“[l]egal notification required by law or agreement, or imparted by operation of law as a
result of some fact (such as the recording of an instrument).” Id. As discussed above, the
notice required by law is that which satisfies all statutory and constitutional requirements.
Thus, the thirty-day time period to file a claim pursuant to Tenn. Code Ann. § 40-33-
206(a) commences on the date a party is given notice satisfying all statutory and
constitutional requirements.5

        Here, the parties do not dispute that the Department satisfied the statutory
requirements. Instead, they disagree about when, or if, the Department satisfied state and
federal due process requirements. The Department knew that Mr. Nicholas had an
interest in the vehicle because he was its registered owner. Thus, at a minimum, the
Department was constitutionally required to give Mr. Nicholas notice of the forfeiture
proceedings by mail. See Helms, 1997 WL 36846, at *2-3. The Department sent notice
of the forfeiture proceedings, via certified mail, to Mr. Nicholas at 4100 Brompton
Road—the address he listed when registering the vehicle. The notice was delivered to
this address and was signed for by Ms. Clark on May 16, 2014. Courts typically do not
consider sending a letter to a party’s last known address to constitute adequate notice if
the sender knows “that the person no longer lives at that address” and if the person’s new
address is known or easily ascertainable. Helms, 1997 WL 36846, at *3. Despite
relocating to Jefferson Parish, Louisiana, Mr. Nicholas never updated the vehicle’s
registration information to reflect that he no longer resided at 4100 Brompton Road.
Consequently, the Department did not know, and had no reason to know when it mailed
the notice, that Mr. Nicholas no longer lived at that address. The Department, therefore,
acted reasonably in mailing the notice to 4100 Brompton Road because this means for
giving notice was “reasonably contemplated to result in actual notice.” Id. If the notice

5
  Tenn. Comp. R & Regs. 1340-02-02.06(2)(f) provides that seized property will be forfeited “by the
conclusion of the thirtieth (30th) day after the date of the potential claimant’s or secured party’s receipt”
of a notice. The regulation impliedly equates the requirement of “being notified” in Tenn. Code Ann. §
40-33-206(a) with “receipt” of the notice at the address given to the Department. In the large majority of
instances, this is not an issue.


                                                   -9-
was otherwise valid, the thirty-day time period for Mr. Nicholas to file a claim
commenced when the notice was delivered to 4100 Brompton Road on May 16, 2014,
even though he did not actually receive the notice until it was delivered in Jefferson
Parish, Louisiana on or after May 20, 2014.6 See Id. (“An otherwise valid notice that has
been mailed is effective even if the addressee has not actually received or read the
notice.”).

        We must now determine whether the notice was otherwise valid. Mr. Nicholas
asserts that the notice was not otherwise valid because it was inadequate due to inaccurate
or misleading information. Specifically, he asserts that the notice did not adequately
inform him of the applicable time period he had to file a claim contesting the forfeiture
action. The notice the Department sent to Mr. Nicholas stated, in relevant part:

        A forfeiture warrant has been issued against property in which you have
        been identified as having an interest. . . .

        The vehicle or other property described on the Notice of Seizure form was
        seized in accordance with T.C.A. § 40-33-201 et. seq., upon reasonable
        belief that said vehicle or other property was used or intended for use to
        transport or in some manner to facilitate the sale or receipt of controlled
        substances or that said property was otherwise used or intended for use in
        violation of T.C.A. § 53-11-451. The vehicle or other property described
        on the Notice of Seizure will be forfeited and subject to public sale or other
        lawful disposition after thirty (30) days from receipt of this notice unless
        any claimant to the seized goods shall file with the Commissioner of
        Safety, a claim in writing stating his interest in the seized goods and
        requesting a hearing pursuant to T.C.A. § 40-33-210 et. seq.

(Emphasis added). Receipt is defined as “[t]he act of receiving something, esp[ecially]
by taking physical possession.” BLACK’S LAW DICTIONARY (10th ed. 2014). Thus, the
notice indicated that the thirty-day time period for Mr. Nicholas to file a claim began to
run on the date he actually received the notice—which was no earlier than May 20, 2014.

6
  In applying the holding in Ally Financial to conclude that Mr. Nicholas timely filed his claim, the trial
court placed significant weight on the affidavits of Mr. Nicholas and Ms. Kirby stating that Mr. Nicholas
did not actually receive the forfeiture notice until it was forwarded and delivered to him in Louisiana.
Specifically, the court found that, with these affidavits, Mr. Nicholas overcame the presumption that “‘a
letter duly mailed is received by the one to whom it is addressed.’” Ally Fin., 530 S.W.3d at 669 (quoting
MacDonald v. Smith, No. 88-304-11, 1990 WL 3345, at *1 (Tenn. Ct. App. Jan. 19, 1990)). Because we
conclude that the thirty-day time period to file a claim pursuant to Tenn. Code Ann. § 40-33-206(a)
commences on the date a party is given notice satisfying statutory and constitutional requirements, not on
the date that the notice was received by a party, it is irrelevant whether the notice was received by Mr.
Nicholas at 4100 Brompton Road on May 16, 2014 or in Jefferson Parish, Louisiana no earlier than May
20, 2014. As such, the presumption applied in Ally Financial is inapplicable to the facts of this case.
                                                  - 10 -
        Due process, as previously mentioned, requires adequate notice and a meaningful
opportunity to be heard. Redd, 895 S.W.2d at 334-35. Notice “must be given in a
manner reasonably calculated to notify all interested parties of the pending forfeiture of
the property in order to afford the opportunity to object to the State’s taking.” Id.
Moreover, “[t]he notice must be of such nature as reasonably to convey the required
information, and it must afford a reasonable time for those interested to make their
appearance.” Mullane v. Cent. Hanover Bank & Trust, 339 U.S. 306, 314 (1950)
(citations omitted).

        In these peculiar circumstances, the information set forth in the notice of forfeiture
proceedings constitutes a misleading characterization of the commencement of the
applicable time period to file a claim that may, as occurred in this case, lead unsuspecting
claimants to believe they have longer to file a claim than they, in fact, have. Therefore,
the notice does not afford a meaningful opportunity to be heard and is insufficient to
satisfy due process. Because the notice in this case was not otherwise valid, the thirty-
day time period to file a claim did not begin to run on May 16, 2014, the date it was
delivered to 4100 Brompton Road. We conclude that the trial court did not err in
reversing the dismissal, reinstating Mr. Nicholas’s claim, and remanding the case for the
Department to conduct a hearing on his claims.7

                                         IV. CONCLUSION

       The judgment of the trial court is affirmed, and this matter is remanded with costs
of appeal assessed against the appellant, Tennessee Department of Safety and Homeland
Security.


                                                        ________________________________
                                                        ANDY D. BENNETT, JUDGE




7
 We “may affirm a judgment on different grounds than those relied on by the trial court when the trial
court reached the correct result.” Midwestern Gas Transmission Co. v. Reese, No. M2005-00805-COA-
R3-CV, 2006 WL 468688, at *8 n.20 (Tenn. Ct. App. Feb. 24, 2006).


                                               - 11 -